Bigelow, J.
1. The owners of the vessel were clearly not liable as drawers of the draft. It does not purport on its face to bind them. Peterson did not sign it as master, or as agent for the owners, nor otherwise indicate that he drew it in a representative capacity. The direction to charge the amount to the disbursements of the barque Dublin was only a designation of the account to which the payment was to be debited when the draft was taken up by the drawees, but did not in any way disclose the persons who were ultimately responsible for such disbursements. The rule is well settled that when an agent signs negotiable paper in his own name, without disclosing his principal, the agent only is liable, and evidence dehors the instrument cannot be resorted to for the purpose of showing that it was given for or on account of some other person. Whoever takes negotiable paper enters into a contract with the parties who appear on the face of the instrument, and cannot look to other persons for payment. Fuller v. Hooper, 3 Gray, 341. Bank of British North America v. Hooper, 5 Gray, 567.
2. The pleadings did not show any admission on which the defendants could be charged for the articles enumerated, or for the service and payments included in the account annexed. The whole answer of the defendants is to be taken together. It is true they did not deny that they were owners of the vessel, nor that the items charged were suitable and necessary disbursements for the vessel while at New Orleans, but they distinctly *482averred that they were furnished by the plaintiff, not on the credit of the defendants, but for and on account of the charterers of the vessel, who were alone liable therefor. This raised a distinct issue, the burden of proving which was on the plaiutiffi It was not an allegation of matter in discharge or avoidance of the cause of action, but a denial of any liability on the part of the defendants. The ruling on this point was correct.
3. We can see no error in the instructions. They submitted with clearness and accuracy to the jury the true issue between the parties, which was a pure question of fact. If the plaintiff supplied the vessel, and made payments on her account on the credit of the charterers, he can look only to them for payment. There could be in such case no contract, either express or implied, with the owners. Exceptions overruled